DETAILED ACTION
Response to Amendment
In the Applicant’s reply of 13 November 2020, the specification, claims, and drawings were amended. Based on these amendments, the examiner’s amendments below, and upon further consideration, the objections to the drawings, specification, and claims and the rejections under 35 U.S.C. 112 have been withdrawn. With respect to the drawing objection based on the language of claim 5, this objection has been withdrawn because one of ordinary skill in the art would readily understand how the claimed structure is arranged without a specific illustration thereof.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leong Lei on 18 February 2021.
The paragraph at page 2, lines 6-20, of the specification is amended as follows:

As shown in FIG. 10, a prior art shaping or molding mechanism 94 generally comprises a powder spraying device 941 arranged at a top side of a machine body and a mold roller 942 and a rolling wheel 944 at a lower side, wherein the mold roller 942 has a roller surface that is formed location between the mold roller 942 and the rolling wheel 944, is subjected to pressing and cutting by and between the molding cutter 943 and the rolling wheel 944 to form a dumpling 95 that is attached to the rolling wheel 944. A doctor blade 945 is arranged, in an inclined manner, adjacent to the rolling wheel 944 in the rotating direction thereof to help detach the dumpling 95 from the surface of the rolling wheel 944 to subsequently slide to a belt conveyor assembly 946 to be conveyed for subsequent collection and packaging.

Claim 5 is amended as follows:

5.	(currently amended) The stuffing and molding mechanism according to claim 1, wherein the at least one demolding rotary disc comprises a retention key that is mounted by one of a spring button, screwing, adhesive bonding, riveting, fitting, and welding or by means of a transmission including a key or a pin, to have the at least one demolding rotary disc and the molding cutter of the one of the mold rollers rotatable simultaneously.

***
The above changes were made to address the specification objection in paragraph 7(a) and the claim objection in paragraph 9(c) of the office action dated 19 August 2020. In addition, .

Allowable Subject Matter
Claims 1-8, 10, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
As discussed in the office action of 19 August 2020 (see paragraphs 28 and 29), a stuffing and molding mechanism having two rotatable molding cutters is known in the art. For example, see Figure 1 of U.S. Patent Application Publication No. 2019/0350210 (“Guareschi”), which shows a first roller 23 and a second roller 24 having respective moulds 23b and 24b. See paragraphs 31 and 35.
It is also known to provide a rotary disc at the end of a rotatable molding cutter, with the rotary disc having a protrusion. For example, see Figure 2 of U.S. Patent Application Publication No. 2017/0127687 (“O”), which shows first and second control saw teeth 40 and 41 attached to first and second rollers 20 and 21. See paragraph 37. An alignment pin 43, which protrudes from a side surface of the control saw teeth 41, provides precise positioning of the control saw teeth 40, 41 and rollers 20, 21. See paragraph 38.
However, the prior art fails to disclose or suggest a demolding rotary disc at an end of a molding cutter of a mold roller, where a disk body of the rotary disc has a side surface adjacent to the molding cutter and formed with at least one demolding protrusion raised therefrom, as required by claim 1. While the alignment pin 43 of O demolding protrusion because it does not perform, or assist with performing, any demolding. That is, the alignment pin 43 does not help remove an object from a mold.
Claims 2-8, 10, and 11 are allowed based on their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:30 AM-6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN J DERUSSO/Examiner, Art Unit 1744                      

/MARC C HOWELL/Primary Examiner, Art Unit 1774